Mr. Justice Leech delivered the opinion of the court: This declaration filed by W. L. Wiseman, shows that on the 15th day of March, A. D. 1928, the defendant, through the Department of Public Works & Buildings, Division of Highways, was engaged in the construction, testing and maintenance of certain durable hard surface roads within and for the said State of Illinois, and it became necessary for said defendant in the construction, testing and maintenance of said roads to conduct a research laboratory at First and Ash streets, in the city of Springfield, Illinois, for the purpose of making certain tests of materials used and to be used in the construction and maintenance of said roads, and was at said time and place making laboratory tests of concrete beams and in preparing to make such tests it was necessary to heat a certain piece of iron and bend it into a hook for beam breaker used in testing said concrete beams, and by reason of said piece of iron being so heated and bent as aforesaid, it was dangerous and unsafe for a person to perform such work in such manner and this the defendant knew or by the exercise of reasonable diligence could have known. That the claimant was instructed and ordered by the defendant to perform such work and said claimant attempted to perform such work with all due care and caution for his own safety, said piece of heated iron being hammered and bent slipped out of the tongs by which it was being held and struck the claimant with great force and violence in the right eye and the claimant was bruised, injured and wounded, and suffered a partial permanent injury to his right eye, bruises and scratches on the face and claimant was sick, sore, lame and disordered for a long time, during all of which time he suffered great pain and was hindered and prevented from attending to and transacting his affairs and business, the claimant did lay out money, amounting to Twenty-five Dollars ($25.00) endeavoring to be cured of his said wounds and bruises. The Attorney General files a statement setting forth that there does not seem to be any controversy as to the facts relative to this injury. Attorney for claimant has given a fair presentation of the facts and is claiming the sum of $901.00 as damages, based on medical testimony, which is not disputed by the State. We, therefore, award the claimant the sum of $901.00, the full amount of his claim.